IN THE SUPREME COURT OF THE STATE OF DELAWARE

  TODD MILLER,                              §
                                            §   No. 71, 2022
        Defendant Below,                    §
        Appellant,                          §   Court Below—Superior Court
                                            §   of the State of Delaware
        v.                                  §
                                            §   Cr. ID No. 1709004320 (N)
  STATE OF DELAWARE,                        §
                                            §
        Appellee.                           §

                          Submitted: April 11, 2022
                          Decided:   May 2, 2022

                                       ORDER

      It appears to the Court that, on March 24, 2022, the Chief Deputy Clerk issued a

notice, by certified mail, directing the appellant, Todd Miller, to show cause why this

appeal should not be dismissed for his failure to pay this Court’s filing fee or a motion

to proceed in forma pauperis. Postal records show that Miller received the notice to

show cause on March 29, 2022. A timely response to the notice to show cause was due

on or before April 8, 2022. To date, Miller has not responded to the notice to show

cause, paid the filing fee, or filed a motion to proceed in forma pauperis. Dismissal of

this action is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.



                                    BY THE COURT:

                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                        2